DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introductory Remarks
In response to communications filed on 2 May 2022, claim(s) 1, 2, 4, 8, 9, 11, 15, 16, and 18 is/are amended per Applicant’s request. Claims 1-20 are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VonBergen et al. (U.S. PGPub No. 2006/0167756 A1) (hereinafter VonBergen) in view of Gupta et al. (U.S. PGPub No. 2012/0089581 A1) (hereinafter Gupta) in view of Avadhanam et al. (U.S. PGPub No. 2013/0191397 A1) (hereinafter Avadhanam).

As per claim 1, VonBergen teaches a system (VonBergen at 0007) comprising: 
one or more computer processors (VonBergen at 0068); 
one or more computer memories (VonBergen at 0069); and
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (VonBergen at 0069), the operations comprising: 
determining information indicating that the one or more other users of the system own the item (VonBergen at 0077 – if they are posting to sell an item, it is implicit that they own it; see also VonBergen at 0044 – “inventory level monitors”); 
collecting posting data (VonBergen at 0077);
generating a notification including at least some of the information indicating that the one or more other users own the item (VonBergen at 0077); and 
presenting the notification on the device of the user based on a context of the searching (VonBergen at 0042). 

But VonBergen does not appear to explicitly disclose:
detecting that a user of a social networking system is searching for information about an item via an application executing on the device of the user; 
collecting posting data from the social networking system based on a determination that the posting data has been submitted by one or more other users of the social networking system to whom the user is connected via the social networking system; or
based on the detecting, determining information indicating that the one or more other users of the social networking system own or have expressed willingness to sell the item; or
presenting the notification on the device of the user based on a context of the searching, the context of the searching comprising an application type of the application. (Emphasis added).

Gupta does disclose detecting that a user of a social networking system is searching for information about an item (0031-32 – a user executes a search query, and the search engine “augments its search results” with matches to items that were received from the publication service’s notifications.), but lacks specifics of how this searching is performed (see e.g. Figure 7 –shows what appears to be a web browser, but lacking description of what it is; and Gupta at Figure 2 item 200, and 0051 and 0065 - It is implicit that the user is utilizing an application executing on a device of the user as the system described in Gupta is a client/server model, wherein the search is received at the server thus necessitating the user having accessed the web application from their device somehow). VonBergen discloses searching (0042) done in a client-server model with the client utilizing on a web client, such as a browser, which is an application executing on the device of the searching user (0028). 
Gupta teaches collecting posting data from the social networking system of posts that were “previously published to the user”. Gupta at 0031. This publication is said to be done to “user’s in the shopper’s social network (e.g. FACEBOOK friends)” (Gupta at 0049), which is construed as “connected via the social networking system” as per the claim.
Gupta further discloses based on the detecting, determining information pertaining to whether one or more other users of the social networking system own or have expressed willingness to sell the item (Gupta at 0031-32). 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gupta into the invention of VonBergen in order to detecting that a user of a social networking system is searching for information about an item via an application executing on the device of the user; and based on the detecting, determining information pertaining to whether one or more other users of the social networking system own or have expressed willingness to sell the item. This would have been clearly advantageous as it would have improved VonBergen by augmenting product searches with social network information thus aiding users in their purchasing decisions and driving traffic to the auction site. See generally Gupta at 0003-04. The combination hereinafter VG.

But VG still does not appear to explicitly disclose: presenting the notification on the device of the user based on a context of the searching, the context of the searching comprising an application type of the application. (Emphasis added). However Avadhanam teaches this. Avadhanam at 0019-21. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Avadhanam into the combination of VG in order to have the context of the searching comprising an application type of the application. This would have been clearly advantageous as it would allow the user to receive search results that are more closely tailored to what they are seeking thus improving user satisfaction. The combination hereinafter VGA.

As per claim 8, VGA teaches a method (VonBergen at 0008) comprising:
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 15, VGA teaches a non-transitory computer-readable medium comprising a set of instructions that, when executed by one or more computer processors (VonBergen at 0069), cause the one or more computer processors to perform operation comprising:
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claims 2, 9, and 16, VGA teaches the system of claim 1, wherein the determining of the information indicating that the one or more other users of the social networking system own the item is further based on a personal inventory received from one of the one or more other users (VonBergen at 0072 and 0077). 

As per claims 3, 10, and 17, VGA teaches the system of claim 2, wherein the personal inventory includes a price at which the one of the one or more other users is willing to sell the item (VonBergen at 0034).

As per claims 4, 11, and 18, VGA teaches the system of claim 1, wherein the determining of the information indicating that the one or more of the other users owns the item is based on an analysis of data feeds that are accessible the user (Gupta at 0031-32). 

As per claims 5, 12, and 19, VGA teaches the system of claim 4, wherein the accessibility of the data feeds depends on whether the data feeds were made visible to the user by friends of the user or other users of the social networking system (Gupta at 0032 – describes old notifications “to the user” being presented with the search results, and thus they plainly were made visible to them previously. See also Gupta at 0018 – “group of communication partners who have voluntarily chosen to engage in communication with the user are eligible to receive specified communications from the user” and 0019 – “consents to such publication”). 

As per claims 6, 13, and 20, VGA teaches the system of claim 1, further comprising detecting the context of the searching based on a search term entered by the user (VonBergen at 0042 – “keyword searches” and Gupta at 0046 – shopping within an e-commerce site). 

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VonBergen and Gupta and Avadhanam as applied to claims 1 and 8 above, and further in view of Khosravy et al. (U.S. PGPub No. 2009/0318168 A1) (hereinafter Khosravy).

As per claims 7 and 14, VGA does not appear to explicitly disclose: the system of claim 1, further comprising detecting the context of the searching based on a scanning of a bar code for the item. 
However Khosravy does disclose this. Khosravy at 0008 and 0119. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Khosravy into the combination of VG in order to detect the context of the searching based on a scanning of a bar code for the item. This would have been clearly advantageous as it would allow the system to deliver better more relevant search results and advertising opportunities. See generally Khosravy at 0119. 

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. The applicant argues only that the collecting and determining steps are not taught by the combination without any explanation whatsoever. Thus this argument is not considered persuasive. However, in view of the amendments to the claims the prior rejection is withdrawn and a new rejection is made in view of Avadhanam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165